                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 Hakimah Qualls,

       Plaintiff,

                        v.                                    Case No. 2:14-CV-476 JVB

 Gary Indiana City of, et al.,

       Defendants.

                                     OPINION AND ORDER

       Plaintiff Hakimah Qualls sued the City of Gary, the City of Gary Housing Authority, and

various police officers and reserve police officers for violations of her constitutional rights as

well as violations of Indiana laws. Of the Defendants that remain in this case, all of them moved

for summary judgment. Plaintiff is opposing the motions, insisting that her claims must be tried

before the jury. She is also seeking to strike the motions on procedural grounds.



A.     Summary Judgment Standard

       Under Federal Rule of Civil Procedure 56(a), the Court must grant a motion for summary

judgment if the moving party shows “that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.”        A party seeking summary judgment

bears the initial responsibility of informing a court of the basis for its motion and identifying

those portions of the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, which it believes demonstrate the absence of a genuine issue

of material fact. Celotex, 477 U.S. at 323. If the moving party supports its motion for summary

judgment with affidavits or other materials, it thereby shifts to the non-moving party the burden
of showing that an issue of material fact exists. Keri v. Bd. of Trust. of Purdue Univ., 458 F.3d

620, 628 (7th Cir. 2006).

       In viewing the facts presented on a motion for summary judgment, a court must construe

all facts in a light most favorable to the non-moving party and draw all legitimate inferences and

resolve all doubts in favor of that party. Keri, 458 F.3d at 628. A court’s role is not to evaluate

the weight of the evidence, to judge the credibility of witnesses, or to determine the truth of the

matter, but instead to determine whether there is a genuine issue of triable fact. Anderson v.

Liberty Lobby, 477 U.S. 242, 249–50 (1986).



B.     Plaintiff’s Motions to Strike

       Plaintiff seeks to strike the defendants’ motions on procedural grounds, for having failed

to set out separately a statement of undisputed material facts. She also believes, albeit wrongly,

that certain witness statements should be stricken as hearsay (e.g., reference to a 911 caller’s

statements). True, a well-organized brief, one that follows the Local Rules, would give the

opponent and the Court a clearer understanding of the parties’ positions and as such should be an

ideal for every lawyer. Defendants have fallen short of that ideal but their briefs are not so

deficient that they should be stricken. As for the purported hearsay statements and the

defendants’ expert’s opinions, Plaintiff has not shown that they are not admissible. The

statements that Plaintiff argues are hearsay are not proposed for the truth of the matters asserted

and the challenge to the expert’s opinions is really a challenge to the weight, not the

admissibility, of those opinions.



C.     Summary of the facts




                                                  2
       As required, the Court construes the facts in the light most favorable to Plaintiff.

       In addition to employing regular police officers, the City of Gary employs volunteer

police officers whom it calls “reserve officers.” The reserve officers have police powers but they

are required to work only thirty-two hours a month and they have abbreviated training as

compared to the regular duty officers. Some of the reserve officers are employed by the Gary

Housing Authority (“GHA”), an entity that is separate from the City of Gary or its police

department.

       GHA maintains low-cost housing units in Gary, including Delaney Housing Projects.

While employing the reserve officers, GHA does not train them; rather it relies on the training by

the Gary Police Department.

       On February 9, 2013, Reserve Officer Craig Morris was working for GHA as a security

officer at the Delaney Housing Projects. That night, he and another reserve officer, J. Franklin,

were dispatched to the Dorie Miller Housing Projects in response to a fight. The dispatcher told

them that a 911 caller claimed that some women were beating at the caller’s door with sticks and

bats. When Franklin and Morris arrived, Reserve Officer Woods and Corporal Clark were at the

caller’s home. At some point, the caller saw Plaintiff and told the reserve officers that she was

one of the women involved in the altercation.

       The reserve officers tried to speak to Plaintiff, but she began screaming obscenities at

them. Franklin told Plaintiff that he would arrest her for disorderly conduct if she continued to

yell at them. This failed to dissuade Plaintiff who continued to yell and curse at them. She

became even louder as she wanted a lot of people to hear what she was saying. When warned

again about getting arrested, Plaintiff told Franklin, “Do whatever you got to do.”




                                                 3
         Franklin then arrested her for disorderly conduct and instructed Woods to place her into

the patrol car. Woods did so.

         Policer Officer T.F. Tatum was on the scene but did not get involved, believing that there

were enough officers handling the situation. Once he saw Franklin arresting Plaintiff, Tatum left

the area.

         Plaintiff did not stay in the car for long. She was able to get out, still in handcuffs, and

began walking away.

         Police Officer Emilio Guajardo was also dispatched to the housing projects. He saw

Plaintiff as she was walking away from the police car. He ordered her to stop and walk back,

after which Morris ran after Plaintiff and grabbed her. Officer Guajardo himself had no contact

with Plaintiff.

         Plaintiff claims that Morris, who is 6’ tall and weighs 240 pounds, pulled her by her hair

and slammed her head against the hood of the squad car. Plaintiff weighs 120 pounds and is

4’11”. He forced her into the back of the police car, choking her and lying on top of her. Plaintiff

spat or was about to spit, and Morris struck her in the face with a closed fist. At this point,

Franklin pulled Morris off Plaintiff. Morris claims he struck Plaintiff in the face to prevent her

from continually spitting at him. He also claims she was kicking or trying to kick him in the

groin.

         Guajardo remained in the vicinity until Plaintiff was placed in the squad car. He then left.

         Once Plaintiff was in the squad car, Morris and Franklin transported her to the police

station. When Plaintiff was let out of the car, she collapsed, but Morris and Franklin attributed

that to her being drunk. They carried her inside, where Plaintiff began complaining of not being

able to breathe. For more than an hour, despite her complaining repeatedly––she says she was




                                                   4
passing in and out of consciousness and had difficulty talking––Morris discounted her

complaints as fake and told others to disregard her. He sat with his feet on a desk, telling others

that Plaintiff was playing possum. Eventually he called paramedics, who evaluated Plaintiff and

told Morris that she had to be taken to the hospital. Morris told the paramedics that she could not

ride in the ambulance, but that he would take her there. At the hospital, Plaintiff was diagnosed

with a hairline fracture of the jaw. She also complained of shoulder and hip pain.

        Several police officers kept guard of Plaintiff at the hospital. She asked to call an

attorney, but they would not let her. Instead, Plaintiff’s friend contacted Plaintiff’s attorney

unbeknownst to her.

       Three days after Plaintiff’s arrest, Police Officer Freddie Cook, who was assigned to

investigate the charges against Plaintiff, interviewed Plaintiff at the hospital. Plaintiff claims that

she asked Cook to allow her to speak to an attorney but he would not let her. After completing

his investigation, Cook decided there was enough probable cause to charge Plaintiff with

disorderly conduct, battery, and resisting arrest and filed the probable cause affidavit with the

Lake County Prosecutor’s Office.



D.     Analysis

(1)    Morris, Franklin, Guajardo, and Tatum

       Plaintiff insists that Franklin and Morris arrested her in violation of the First Amendment

to the U.S. Constitution. She maintains that she was exercising her right to freedom of speech,

when she shouted at the reserve officers, called them names, and was loud. Thus, according to

Plaintiff, they had no probable cause to arrest her. Morris and Franklin claim that their conduct is

shielded by qualified immunity.




                                                   5
       Likewise, Plaintiff claims that Morris used unreasonable physical force against her that

was greater than necessary to effectuate her arrest. She also argues that Franklin, Guajardo, and

Tatum failed to intervene when they saw Morris abusing her. Plaintiff also submits that Morris

denied her medical care when she was at the police station.

       The doctrine of qualified immunity protects government officials, including police and

corrections officers, from “liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). When determining if qualified immunity

applies, courts focus on the objective reasonableness of the defendant’s actions. The court is tasked

with determining “whether a reasonable police officer could have believed that [his] conduct was

constitutional in light of the clearly established law and the information [he] possessed at the time.”

Frazell v. Flanigan, 102 F.3d 877, 886 (7th Cir. 1996). Furthermore, under the doctrine of qualified

immunity, “officials are not liable for bad guesses in gray areas: they are liable for transgressing

bright lines.” Gordon v. Whitted, 2005 WL 1290644, at *10 (N.D. Ind. May 27, 2005).

       Courts ask two questions when determining whether public officials are entitled to

qualified immunity: (1) “whether the alleged conduct sets out a constitutional violation, and (2)

whether the constitutional standards were clearly established at the time in question.” Long v.

Barrett, 2002 U.S. Dist. LEXIS 7144, at *13 (S.D. Ind. Feb. 26, 2002). Importantly, the plaintiff

bears the burden of demonstrating the violation of a clearly established right. Forman v. Richmond

Police Dept., 104 F.3d 950, 957–58 (7th Cir. 1997). A violation is only “clearly established where:

(1) a closely analogous case establishes that the conduct is unconstitutional; or (2) the violation is

so obvious that a reasonable state actor would know that his actions violated the Constitution.”

Siebert v. Severino, 256 F.3d 648, 654–55 (7th Cir. 2001).




                                                  6
       The second prong of the qualified immunity inquiry is most critical and examines

“whether, in light of precedent existing at the time, [the officials were] plainly incompetent” in

pursuing their chosen course of action. Stanton v. Sims, 134 S. Ct. 3, 5 (U.S. 2013) (finding a

police officer was not plainly incompetent, and thus entitled to qualified immunity, when entering

a third-party’s residence while in hot pursuit of a misdemeanor suspect). In Stanton, the Supreme

Court reiterated that it does “not require a case directly on point before concluding that the law is

clearly established, but existing precedent must have placed the statutory or constitutional question

beyond debate.” Id. at 4–5 (quoting Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2083 (2011)).

       Franklin and Morris ask for summary judgment in their favor on Plaintiff’s unlawful

arrest claim. The Court agrees that qualified immunity shields them from liability, as Plaintiff

has not shown either a closely analogous case demonstrating that they were on notice of

unconstitutional conduct or that their conduct was so obviously illegal that a reasonable officer

would know that his actions violated the Constitution. In addition, the resident who called 911,

and who spoke to Franklin and Morris upon their arrival, identified Plaintiff as one of the violent

intruders, which under the circumstances gave rise to probable cause to arrest her. For this same

reason, Plaintiff’s state law claim of false imprisonment fails, even when her own account of

what happened is credited.

       However, Plaintiff has set forth enough facts to require a trial on her excessive force and

failure to intervene claims. If it is true that Morris pulled Plaintiff by her hair, slammed her head

against the hood, hit her with a closed fist in the jaw with enough force to break it, without

justification, then a reasonable jury could find in her favor. Likewise, a reasonable jury could

find that Franklin, who was with Morris, did not intervene in time and that Guajardo also failed

to intervene after Guajardo ordered her to stop and Morris grabbed her. A police officer may not




                                                  7
“fail to stop other officers who summarily punish a third person in his presence or otherwise

within his knowledge.” Byrd v. Brishke, 466 F.2d 6, 11 (7th Cir. 1972)

       Moreover, Plaintiff may proceed on her claim that Morris denied her adequate health care

while she was at the police station. She established, for summary judgment purposes, that Morris

knew or should have known that she was greatly suffering as a result of his attack upon her, and

he should have recognized that her medical needs were real.

       However, there is no evidence that Tatum was nearby when Morris was allegedly

manhandling Plaintiff. While he was at the scene early on, before Plaintiff was arrested, he left

immediately after her arrest and did not witness her either escaping the squad car or being put

back into it. In addition, he had no other involvement with this case, and as a result, a summary

judgment will be entered in his favor.



(2) GHA and the City of Gary

       Since there are genuine issues of material fact as to whether Morris used unreasonable

force against Plaintiff and denied her access to medical care, and whether Franklin and Guajardo

may have failed to stop Morris’s rage, the question arises whether there are materials issues of

fact as to GHA’s and the City of Gary’s liability.

       Plaintiff hasn’t shown that in the past either GHA or the City of Gary knew, condoned,

encouraged, or enabled the kind of behavior that gives rise to Plaintiff’s case, but she has shown

that there are material issues of fact as to whether GHA simply relied on the Gary Police

Department for their training and failed to properly train and supervise its reserve officer

employees and. In turn, there are genuine issue of material facts whether the Gary Police

Department, for which the City of Gary is responsible, provided sufficient training for the




                                                 8
reserve officers involved in this case. Accordingly, the Court will deny summary judgment for

the GHA and the City of Gary on the questions of unreasonable force, failure to intervene, and

failure to provide adequate medical care.



(3) Officer Cook

       Plaintiff believes that Officer Cook initiated the charges of disorderly conduct, battery

and resisting arrest against her without any probable cause to do so. As discussed above, Plaintiff

hasn’t shown that Morris and Franklin had no probable cause to arrest her. Accordingly, Cook’s

reliance upon their accounts and his own investigation into the matter relieve him of any liability.

As for the battery and resisting charges, Plaintiff hasn’t demonstrated that Cook’s reliance upon

Morris and Franklin was unreasonable.

       In addition, Plaintiff suggests that Cook denied her right to counsel when she was at the

hospital. However, she has not shown that she had a right to counsel in the first place as no

charges had been filed against her nor was she arraigned at the time Cook questioned her at the

hospital.

       For these reasons the Court will grant summary judgment in favor of Officer Cook.



(4) Claims for intentional and negligent infliction of emotional distress

       Indiana Tort Claims Act (“ITCA”) controls claims brought against municipal defendants

or their employees, and in this case prohibits Plaintiff’s claims against the defendants because

they were acting within the scope of their municipal employment in their interactions with her

and her alleged damages arose out of their enforcement or failure to enforce a law. Therefore,

summary judgment is granted against all defendants on Plaintiff’s state law claims.




                                                 9
E.       Conclusion

         For the reasons sated above, the Court––

        Denies Hakimah Qualls’s motions to strike;

        Grants in part and denies in part Craig Morris’s motion for summary judgment;

        Grants in part and denies in part J. Franklin’s motion for summary judgment;

        Grants in part and denies in part Emilio Guajardo’s motion for summary judgment;

        Grants T.F. Tatum’s motion for summary judgment;

        Grants Freddie Cook’s motion for summary judgment;

        Grants in part and denies in part Gary Housing Authority’s motion for summary

         judgment; and

        Grants in part and denies in part the City of Gary’s motion for summary judgment.



         SO ORDERED on March 29, 2019.



                                                      s/ Joseph S. Van Bokkelen
                                                      JOSEPH S. VAN BOKKELEN
                                                      UNITED STATES DISTRICT JUDGE




                                                10
